                  Case 8:20-bk-12963-TA    Doc 8 Filed 10/23/20 Entered 10/23/20 18:09:25       Desc
                                            Main Document    Page 1 of 2


                   1   STRADLING YOCCA CARLSON & RAUTH, P.C.
                       Fred Neufeld (State Bar No. 150759)
                   2   Gregory K. Jones (State Bar No. 181072)
                       10100 N. Santa Monica Blvd, Suite 1400
                   3   Los Angeles, CA 90067
                       Telephone: (424) 214-7000
                   4   Facsimile: (424) 214-7010
                       E-mail:fneufeld@sycr.com
                   5   E-mail: gjones@sycr.com

                   6   Attorneys for Debtor World of Dance Tour Inc.

                   7

                   8
                                              UNITED STATES BANKRUPTCY COURT
                   9
                                               CENTRAL DISTRICT OF CALIFORNIA
                  10                                    SANTA ANA DIVISION
                  11

                  12
                       In re                                           Case No. 8:20-bk-12963
                  13
                        WORLD OF DANCE TOUR INC.,
                                                                       Chapter 11
                  14
                                 Debtor and Debtor-in-Possession.
                  15

                  16                                                   STATEMENT OF RELATED CASES
                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
S TRADLING Y OCCA
C ARLSON & R AUTH
     LAWYERS
    LOS ANGELES
          Case 8:20-bk-12963-TA                   Doc 8 Filed 10/23/20 Entered 10/23/20 18:09:25                                     Desc
                                                   Main Document    Page 2 of 2



                             STATEMENT OF RELATED CASES
                          INFORMATION REQUIRED BY LBR 1015-2
           UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
   against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
   copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
   corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
   and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
   assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
   included in Schedule A/B that was filed with any such prior proceeding(s).)
    None


2. (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
   Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
   debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
   debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
   complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
   and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
   any real property included in Schedule A/B that was filed with any such prior proceeding(s).)
    Not applicable


3. (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
   previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
   of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
   of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
   or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
   such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
   still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/
   B that was filed with any such prior proceeding(s).)
    None


4. (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
   been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such prior
   proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still pending,
   and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/B that was
   filed with any such prior proceeding(s).)
    Not applicable



I declare, under penalty of perjury, that the foregoing is true and correct.



Executed at Tustin                         , California
                                                                                       Signature of Debtor 1

Date: October 23, 2020
                                                                                       Signature of Debtor 2

         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
October 2018                                                          Page 1                             F 1015-2.1.STMT.RELATED.CASES
